DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 4, 2021 has been entered.
Claims 1, 6, 8, 28, 32, 37 and 38 are currently amended.
It is noted that Claim 1 has the identifier “Previously Presented”.  However, the claim is “Currently Amended”.  
Claims 2-3, 11, 18-24, 29-30 and 33-34 are cancelled.
Claims 1, 4-10, 12-17, 25-28, 31-32 and 35-40 are pending.

Election/Restrictions
Applicant's election with traverse of Group I in the reply filed on June 2, 2020 is acknowledged.  
Claims 1, 4-6, 8-10 and 12-17 are drawn to the elected invention and are examined on the merits.  
Claims 7, 25-28, 31-32 and 35-40 are withdrawn as drawn to non-elected inventions.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 4-6, 8-10 and 12-17 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 1, 4-6, 8-10 and 12-17 are indefinite in the recitation of “an assembly of heterologous regulatory element segments”, given that it is unclear what constitutes a “regulatory element segment” and it is unclear what “heterologous” is intended to mean in this context.  The specification defines “heterologous” as being from a different species or if from the same species, then it is substantially modified from the original form and/or locus or is not a native element to the linked polynucleotide (at page 15).  However, no regulatory elements are specified.  There is no basis to determine what constitutes a “regulatory element segment” and there is no basis to determine whether said sequence is from the same species or a different species, or if it is modified form the original form, and it appears that nucleic acid segments in any hybrid regulatory element would be considered “heterologous”, given that any cloned nucleic acids would not be in their original form.  Therefore, the metes and bounds of the claimed invention cannot be determined.
Claims 1, 4-6, 8-10 and 12-17 are indefinite in the recitation of “unique root tissue expression pattern, wherein the unique root tissue expression pattern is different from each individual parent regulatory element”.  The specification defines “unique expression pattern” as differing in the specific tissue or sub-tissue expression pattern from another regulatory element (at page 5).  Therefore, “unique”, with regard to an expression pattern, is a relative term that can only be determined by comparison to another regulatory element.  However, no root tissue expression patterns are specified 
Claims 1, 4-6, 8-10 and 12-17 are indefinite in the recitation of “parent regulatory element”, given that is unclear what would constitute a “parent regulatory element”, and how that would be differentiated from any other regulatory element or any sequence.  Therefore, the metes and bounds of the claimed invention cannot be determined.

Applicants’ arguments filed October 4, 2021 have been fully considered but they are not persuasive.  
Applicants argue that all of the terms are explicitly defined in the specification, asserting that “heterologous” is defined as being from a different species or if from the same species, then it is substantially modified from the original form and/or locus or is not a native element to the linked polynucleotide.
The Examiner maintains that the rejection is to the recitation of “heterologous” in the entire phrase “an assembly of heterologous regulatory element segments”, the claim does not provide a standard for determining what a is considered a regulatory element segment or what each regulatory element is heterologous to, as stated above.  Applicants are making a circular argument with no basis for determining what is the same or what is different.
Applicants argue that “unique expression pattern” means different than specific tissue or sub-tissue expression pattern from another regulatory element. 
The Examiner maintains that “unique expression pattern” remains indefinite, since it is a relative term, and no point of comparison has been set forth in the claim, as stated in the rejection.  And applicants are providing circular arguments that the expression of one regulatory element is different than another, but neither a sequence nor an expression pattern has been set forth in the claims as a 
Applicant argue that “segment” and “parent segment” refer to fragments of a native “parent regulatory element”, asserting that these parent regulatory elements have been analyzed for motifs that are predicted to produce a regional tissue expression pattern.
The Examiner maintains that the metes and bounds of “segment” and “parent segment” cannot be determined, and no sequences or motifs have been set forth in the claims.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 4-6, 8-10 and 12-17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  
The claims are drawn to a hybrid regulatory element comprising an assembly of plant-derived heterologous regulatory element segments that produce a unique tissue expression pattern, wherein 
However, the specification only describes the specific hybrid regulatory sequences of SEQ ID NO: 11-30 and 35-60 (page 46) that vary in size from 486 nucleotides (SEQ ID NO: 48) to 5676 nucleotides (SEQ ID NO: 12), and Tables 3-6 provide expression results for hybrid elements of SEQ ID NO 11-18, 35-46 in plant roots. Tables 7-10 show that SEQ ID NO: 47-60 are expressed in aerial plant parts, but not in roots.  And sequences are identified in Table 1 (page 47) as parent regulatory elements of SEQ ID NO: 1-10, having sequence lengths from 962 nucleotides to 2078 nucleotides.  As is demonstrated in the specification, not all sequences will function as regulatory sequences that produce gene expression in root tissues.  In addition, Benfey et al (EMBO J. 9(6): 1685-1696, 1990) disclose that domains of the CaMV 35S promoter sequence are only active in certain plant tissues, and that only two of the domains produce gene expression in root tissues (page 1691).
Applicants have disclosed 10 sequences that they identify as “parent regulatory elements” for use in constructing hybrid regulatory elements that are exemplified by SEQ ID NO: 11-18 and 35-46 that produce gene expression in root tissue.  However, the claims are drawn to an unlimited and unspecified number of possible “parent” sequences and sequence combinations of unspecified nucleotide sequence 
The Federal Circuit has clarified the application of the written description requirement to inventions in the field of biotechnology. See University of California v. Eli Lilly and Co., 119 F.3d 1559, 1568, 43 USPQ2d 1398, 1406 (Fed. Cir. 1997).  In summary, the court stated that a written description of an invention requires a precise definition, one that defines the structural features of the chemical genus that distinguishes it from other chemical structures.  A definition by function does not suffice to define the genus because it is only an indication of what the gene does, rather than what it is.  Further, the court held that to adequately describe a claimed genus, Patent Owner must describe a representative number of species of the claimed genus, and that one of skill in the art should be able to “visualize or recognize the identity of the members of the genus”.  Id.
See MPEP Section 2163, where it is taught that
[T]he claimed invention as a whole may not be adequately described where an invention is described solely in terms of a method of its making coupled with its function and there is no described or art-recognized correlation or relationship between the structure of the invention and its function.  A biomolecule sequence described only by a functional characteristic, without any known or disclosed correlation between that function and the structure of the sequence, normally is not a sufficient identifying characteristic for written description purposes, even when accompanied by a method of obtaining the claimed sequence.

Also, see Vas-Cath Inc. v. Mahurkar 1991 (CAFC) 19 USPQ2d 1111, 1115, which teaches that the purpose of written description is for the purpose of warning an innocent purchaser, or other person using a machine, of his infringement of the patent and at the same time, of taking from the inventor the means of practicing upon the credulity or the fears of other persons, by pretending that his invention is more than what it really is, or different from ostensible objects, that the patentee is required to distinguish his invention in his specification.
Therefore, given the lack of written description in the specification with regard to the structural and physical characteristics of the claimed compositions, one skilled in the art would not have been in possession of the genus claimed at the time this application was filed.
 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4-6, 8-10 and 12-17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kirsch et al (US PGPub 2014/0208455).
The claims are drawn to a hybrid regulatory element comprising an assembly of plant-derived heterologous regulatory element segments that produce a unique tissue expression pattern, including at least 3 or at least four parent regulatory elements, and wherein the tissue expression pattern is in root, or wherein the hybrid regulatory element produces a ubiquitous root expression pattern and each parent regulatory element produces regional or sub-regional root expression or aerial expression.  Claims are also drawn to a hybrid regulatory element that comprises more than one copy of the same segment, or the segments come from more than one species.  And claims are drawn to a hybrid regulatory element in a DNA construct, and linked to a polynucleotide of interest, and in an expression cassette, and in a host cell, and in a transgenic plant.
Kirsch et al teach a hybrid regulatory element comprising an assembly of heterologous regulatory element segments that produce a unique tissue expression pattern, including at least 3, or at least four parent regulatory elements, and wherein the tissue expression pattern is in root (see Figure 8, at least), and wherein the hybrid regulatory element produces root expression pattern or aerial expression (see Figure 8, at least).  Kirsch et al also teach a hybrid regulatory element that comprises more than one copy of the same segment, including tetramers (see Figure 8, at least), or the segments come from more than one species (see paragraph [0033], at least).  And Kirsch et al teach said hybrid regulatory element in a DNA construct, and linked to a polynucleotide of interest, and in an expression cassette, and in a host cell, and in a transgenic plant (see paragraphs [0146-0150], at least).
Applicants’ arguments filed October 4, 2021 have been fully considered but they are not persuasive.  Applicants argue that Kirsch teaches synthetic (chimeric) promoters capable of mediating local gene expression in plants upon pathogen infection, wherein it’s inducible expression when an elicitor or pathogen is present, asserting that the claimed hybrid regulatory elements are not designed to be inducible, but to create an expression pattern.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., that the hybrid regulatory elements are not designed to be inducible) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). And furthermore, all promoters are inducible, even if by the tissue type or developmental stage of a plant.

Conclusion
	No claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH F MCELWAIN whose telephone number is (571)272-0802.  The examiner can normally be reached on M-F 8-5 increased flex.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shubo Zhou can be reached on 571-272-0724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






EFM

/ELIZABETH F MCELWAIN/Primary Examiner, Art Unit 1662